United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2339
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Luis C. Bueno-Espinoza,                  *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: March 8, 2001

                                   Filed: March 9, 2001
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

       In this direct criminal appeal, Luis C. Bueno-Espinoza contends the government
violated Brady v. Maryland, 373 U.S. 83 (1963), by failing timely to disclose his
codefendant's plea agreement, and 18 U.S.C. § 201(c)(2) by entering into the plea
agreement with the same codefendant in exchange for his testimony. Like the district
court, we reject both arguments. Bueno-Espinoza has not shown how earlier disclosure
of the plea agreement would have materially affected the outcome of his case, see
United States v. Bagley, 473 U.S. 667, 674, 682 (1985), and the government does not
violate § 201(c)(2) by treating codefendants with leniency in exchange for their
testimony, see United State v. Albanese, 195 F.3d 389, 394 (8th Cir. 1999) (Eighth
Circuit has "long history" of allowing government to compensate witnesses for their
participation in criminal investigations).

       Finally, we lack jurisdiction to review the district court's discretionary decision
not to grant Bueno-Espinoza a downward departure. See United States v. Saelee, 123
F.3d 1024, 1025 (8th Cir. 1997) (discretionary decision not to depart from Guidelines
is unreviewable absent unconstitutional motive or legally erroneous determination that
court lacked authority to consider mitigating factor).

      We affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-